     Case 2:20-cv-02202-RFB-BNW Document 30 Filed 09/19/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9    William J. Pasiecznik                              Case No. 2:20-cv-02202-RFB-BNW
10                                        Plaintiff,
                                                                            ORDER
11           v.
12    Home Depot U.S.A., Inc.
13                                      Defendant.
14
15          Before the Court for consideration is the Report and Recommendation [ECF No. 29] of the
16   Honorable Brenda Weksler, United States Magistrate Judge, entered August 3, 2021.
17          A district court “may accept, reject, or modify, in whole or in part, the findings or
18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
20   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
21   required to “make a de novo determination of those portions of the report or specified proposed
22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
25   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
26   by August 17, 2021. No objections have been filed. The Court has reviewed the record in this case
27   and concurs with the Magistrate Judge’s recommendations.
28   ...
     Case 2:20-cv-02202-RFB-BNW Document 30 Filed 09/19/21 Page 2 of 2



 1         IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 29] is
 2   ACCEPTED and ADOPTED in full.
 3         IT IS FURTHER. ORDERED that Plaintiff’s motion to amend [ECF No. 10] is
 4   DENIED.
 5         IT IS FURTHER ORDERED that Plaintiff’s motion to remand [ECF No. 11] is
 6   DENIED.
 7
           DATED: September 19, 2021.
 8
                                                        _____________________________
 9                                                      RICHARD F. BOULWARE, II
10                                                      United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -2-
